Exhibit 4 – Specimen Stock Certificate INCORPORATED UNDER THE LAWS OF THE STATE OF NEVADA NUMBERSHARES COMMON STOCK PANA-MINERALES S.A. COMMON STOCK100,000,000 AUTHORIZED, $. CUSIP – 698097 THIS CERTIFIES THAT is the Owner of Shares of the Capital Stock of PANA-MINERALES S.A. transferable only on the Books of the Corporation by the holder hereof in person or by duly authorized Attorney on surrender of this Certificate properly endorsed. In Witness Whereof the duly authorized officers of this Corporation have hereunto subscribed their names and caused the corporate Seal to be hereunto affixed at this day of A.D.. Pana-Minerales S.A.HECTOR FRANSCISO VASQUEZ DAVIS SealPresident&Secretary Nevada Transfer Agent: Action Stock Transfer Corp. Suite 300 – 7069 S. Highland Drive Salt lake City, Utah, Shares Each -1-
